         Case
         Case 1:18-md-02865-LAK
              1:18-cv-04833-LAK Document
                                Document 127
                                         452 Filed
                                             Filed 09/12/20
                                                   09/14/20 Page
                                                            Page 11 of
                                                                    of 22


                                                          MEMO ENDORSED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re
                                                                    Consolidated Multidistrict Action
CUSTOMS AND TAX ADMINISTRATION OF THE
KINGDOM OF DENMARK (SKAT) TAX REFUND                                Docket No. 1:18-md-02865-LAK
SCHEME LITIGATION

                                                                    This document relates to:
SKATTEFORVALTNINGEN,                                                1:18-cv-04833-LAK

                       Plaintiff,
               v.

RAUBRITTER LLC PENSION PLAN, ALEXANDER
BURNS, RICHARD MARKOWITZ, AND JOHN VAN
MERKENSTEIJN,

                       Defendants.



                    STIPULATION AND [PROPOSED] ORDER
            EXTENDING TIME TO ANSWER THE AMENDED COMPLAINT

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for the parties, that the current September 12, 2020 deadline for defendant Alexander

Burns to answer the Amended Complaint in this action is hereby extended forty-five (45) days

up to and including October 27, 2020.

        No provision of this Stipulation and Order shall be construed as a waiver of, and

Mr. Burns expressly reserves, any and all defenses.

        This is Mr. Burns’s first request for an extension of time to answer or otherwise respond

to the Complaint.

Dated: New York, New York
       September 12, 2020
         Case
         Case 1:18-md-02865-LAK
              1:18-cv-04833-LAK Document
                                Document 127
                                         452 Filed
                                             Filed 09/12/20
                                                   09/14/20 Page
                                                            Page 22 of
                                                                    of 22




SHER TREMONTE LLP                        HUGHES HUBBARD & REED LLP

By:    /s/ Michael Tremonte
      Michael Tremonte                   By: /s/ Marc A. Weinstein
                                            (e-signed with consent)
                                            Marc A. Weinstein
90 Broad Street, 23rd Floor
New York, New York 10004                    One Battery Park Plaza
Telephone: (212) 202-2603                   New York, New York 10004-1482
Fax: (212) 202-4156                         Telephone: (212) 837-6000
mtremonte@shertremonte.com                  Fax: (212) 422-4726
                                            marc.weinstein@hugheshubbard.com
Counsel for Defendant Alexander Burns
                                         Counsel for Skatteforvaltningen (Customs and
                                         Tax Administration of the Kingdom of
                                         Denmark)


SO ORDERED:

       /s/ Lewis A. Kaplan
         Lewis A. Kaplan
      United States District Judge

       September 14, 2020




                                        2
